By JUDGE WILLIAM R. SHELTON
The Court finds that the defendant’s Demurrer should be sustained. In the case of Miller v. Miller, the Supreme Court stated that where charges of adultery are made, the person with whom the adultery occurred need not be identified, but such facts as time, place and circumstances should be pleaded in the Bill of Complaint so that the defendant can disprove them. Miller v. Miller, 92 Va. 196, 199, 23 S.E. 232 (1895). The plaintiff’s Bill of Complaint alleges adultery but fails to state sufficient facts as to time, place and circumstances. The Bill of Complaint is so uncertain as to the charge of adultery that the defendant would be unable to prepare a defense to these charges.
The defendant argues that the requirements for a Bill of Complaint alleging adultery set out in the Miller case are outdated by the adoption of discovery which allows the defendant a sufficient means to gather information and prepare his defense. This Court does not agree. A Bill of Complaint should be sufficiently pleaded to allow the defendant some idea where to begin his defense and to allow him to prepare his answer prior to any discovery.
The defendant's Demurrer is sustained. The Court will grant the plaintiff leave to amend his Bill of Complaint. Such Amended Bill of Complaint should be filed *282within ten days of the entry of the order presented as a result of this letter opinion.